DETAILED ACTION
This office action is in response to amendments application 16/821, 840, filed on 12/03/2021.
Claims 41-43, 45-50, 52-56, and 58-60 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 12/03/2021, have been entered.
Regarding rejections of claims 41-60 under 35 U.S.C. 103, the rejections are withdrawn due to the incorporation of allowable subject matter. 

Allowable Subject Matter
	Claims 41-43, 45-50, 52-56, and 58-60 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Ueda et al. (US 20200290643), hereinafter Ueda. Ueda discloses a vehicle control device includes a road width recognizer configured to recognize a width of a road on which a vehicle travels, a pedestrian recognizer configure to recognize pedestrians present in a vicinity of the vehicle, and a driving controller configured to cause the vehicle to travel by controlling one or both of steering and acceleration of the vehicle independently from an operation of an occupant of the vehicle, and to cause the vehicle to travel behind a pedestrian who has substantially the same 
	Ueda, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a navigation system for a host vehicle, the navigation system comprising at least one processing device programmed to receive, from a camera, a plurality of images representative of an environment of the host vehicle and analyze the plurality of images to identify at least one pedestrian in the environment of the host vehicle. The processor further identifies eyes of the at least one pedestrian represented in at least one of the plurality of images and determines, based on analysis of the at least one of the plurality of images and based on the identification of the eyes of the at least one pedestrian in the at least one of the plurality of images, a looking direction of the at least one pedestrian. If the at least one pedestrian is determined to be looking in a direction of the host vehicle, determine a first navigational action for the host vehicle, wherein the at least one pedestrian is determined to be looking in the direction of the host vehicle if the determined looking direction of the at least one pedestrian falls within a cone intersecting the host vehicle and defined by an angle of 90 degrees or less.-2-Application No.: 16/821,840Attorney Docket No.: 12312.0083-00000 If the at least one pedestrian is determined to be looking in a direction other than toward the host vehicle, determine a second navigational action for the host vehicle different from the first navigational action and more conservative than the first navigational action in at least one respect. The processor is further caused to control of at least one navigational actuator of the host vehicle in accordance with the determined first or second navigational action for the host vehicle.
	Claims 48 and 55 are analogous to claim 41 and allowable for analogous reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662